COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
GLOBAL
  ENGINEERING & CONSTRUCTION, INC.,
 
                            Appellant,
 
v.
 
MANUEL CASAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00407-CV
 
Appeal from the
 
210th District Court
 
of El Paso County, Texas 
 
(TC# 2002-1567)
 



O P I N I O N
Global Engineering &
Construction, Inc., appellant, and Manuel Casas, appellee, have filed a joint
motion asking the Court to dismiss this appeal from a default judgment in the
lower court, and to set aside that default judgment and remand this case for
trial.  We grant the parties= motion.
This Court has authority to dismiss
the appeal on a joint motion by the parties pursuant to Texas Rules of
Appellate Procedure 42.1(a)(1), which states as follows:
(a)
The appellate court may dispose of an appeal as follows:
 
(1)       in
accordance with an agreement signed by all parties or their attorneys and filed
with the clerk;
 




.    .    .
 
Tex. R. App. P. 42.1(a)(1).  The parties have complied with the
requirements of Rule 42.1(a)(1).
The specific actions requested of
this Court by the parties are granted to this Court under Texas Rules of
Appellate Procedure 43.2, which allows us to:
(d) reverse the trial court=s judgment and remand the case for
further proceedings;
(e) vacate the trial court=s judgment and dismiss the case; or
(f) dismiss the appeal.
Tex. R. App. P. 43.2(d)-(f).  The Court has considered this cause on the
joint motion and concludes the motion should be granted.  The action of this Court is in line with Young
Materials Corp. v. Smith, 4 S.W.3d 84, 84-85 (Tex. App.--Waco 1999, no
pet.).  We therefore vacate the default
judgment in the trial court below and dismiss this appeal.  The cause is remanded to the trial court for
trial.  Each party is assessed the costs
it has incurred in the pursuit of this appeal.
 
SUSAN
LARSEN, Justice
November 7, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)